DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.


Allowable Subject Matter
Claims 1, 4-19, and 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicant’s remarks and amendments filed on 5/23/2022 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE sending a power saving request, wherein the power saving request includes a list of one or more preferred reference signals, and wherein when the power saving request is received by a base station, the base station generates a power saving configuration; receiving the power saving configuration, wherein the power saving configuration specifies one or more reference signal sets (RS-sets) associated with a serving cell, and wherein the one or more RS-sets are selected based on the one or more preferred reference signals; receiving one or more reference signals (RSs), wherein the one or more RSs are associated with the one or more RS-sets; deriving one or more measurement results by measuring the one or more RSs; using the one or more measurement results and the power saving configuration to perform an evaluation of a triggering condition, wherein the triggering condition is defined in the power saving configuration; performing one or more operations when the triggering condition is satisfied, wherein the one or more operations are performed according to the power saving configuration, wherein the one or more operations include sending the one or more measurement results, and wherein when the one or more measurement results are received by the base station, the base station provides an activation indication; and entering the power saving mode, wherein the power saving mode is entered into in response to the activation indication, as substantially described in independent claims 1, 19, and 37.  
These limitations, in combination with the remaining limitations of claims 1, 19, and 37, are not taught nor suggested by the prior art of record. Claims 4-18, 22-36, and 38-41 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474